DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant recites “high-dielectric.” The term “high” is relative. The Applicant must quantify “high-dielectric.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gailus, U.S. Patent No. 5,755,909 (hereinafter “Gailus”). Through Figs. 1 & 2, Gailus uses an elastomeric layer 20 applied uniformly throughout the entire surface (lead zirconium titanate). Gailus further teaches a metal layer 17 (thickness: 0.1 – 20 microns) carrying the epoxy adhesive layer 18 (thickness: 0.5 – 5 microns) and supported by the dielectric substrate polyimide film 16 (thickness: 10 – 100 microns) pressed against the surface 11 of ceramic piezoelectric layer 10 by application of uniform pressure through layer 20 so that the dielectric layer is plastically deformed to conform to the macrovariations in the surface 11 of the of ceramic piezoelectric layer 10. Gailus further teaches adding very high dielectric constant material (e.g., barium titanate) distributed on the ceramic layer or adhesive layer. See Gailus, col. 5, lines 55-63. Thus, Gailus anticipates claims 1-4, 7-9 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailus in view of Ackermann et al., US 2009/0278034 A1 (hereinafter “Ackermann”). Gailus differs from present claims 5-6 and 10-11 in that the present claims require silicone. Ackermann teaches a luminescent ceramic layer with thin layers of epoxy or silicone adhesives. See Ackermann, [0016]. In view of Ackermann, one having an ordinary skill in the art would be motivated to modify Gailus by using a silicone .  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh